In a negligence action to recover damages for personal and property injuries, etc., defendants appeal from an order of the Supreme Court, Kings County, dated September 8, 1971, which granted plaintiffs’ motion for summary judgment and an assessment of damages. Order reversed, without costs, and motion denied. In our opinion, issues of fact were tendered with respect to the extent of the impact and the nature and extent of the injuries incurred (Chmela v. Vought, 15 A D 2d 812). Munder, Acting P. J., Martuscello, Gulotta, Brennan and Benjamin, JJ., concur.